SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1204
CAF 10-02392
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, GREEN, AND GORSKI, JJ.


IN THE MATTER OF ONONDAGA COUNTY, COMMISSIONER OF
SOCIAL SERVICES, ASSIGNEE ON BEHALF OF SOCORRO
MIRANDA, PETITIONER-RESPONDENT,

                     V                                             ORDER

MICHAEL A. COMER, RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


KELLY M. CORBETT, FAYETTEVILLE, FOR RESPONDENT-APPELLANT.

LAL, GINGOLD & FRANKLIN, PLLC, SYRACUSE (NEIL M. GINGOLD OF COUNSEL),
FOR PETITIONER-RESPONDENT.


     Appeal from an order of the   Family Court, Onondaga County (Martha
E. Mulroy, J.), entered November   10, 2010 in a proceeding pursuant to
Family Court Act article 4. The    order, inter alia, found that
respondent willfully violated an   order of child support.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   November 10, 2011                      Patricia L. Morgan
                                                  Clerk of the Court